Title: To George Washington from William Stephens Smith, 18 April 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            Dobbs’s ferry 18th April 83
                        
                        a Sloop with a permit from Mr Parker loaded with provission & stores, said to be for the use of the
                            Army arrived at this Post from New York this Day—her situation is very similar to the Schooners I sent up yesterday under
                            the orders of Capt. Fry—I have orderd a Corporal & three Privates to take possession of her & directed him
                            to proceed to Head Quarters. Your Excellency will observe the pass from Mr Parker
                            with my instructions to the Corporal. I have not the least doubt of the propriety of Mr Parkers Conduct
                            as I am inform’d he is acting under the direction of the Minister of War, & the Financier but as this is only report my duty obliges me to
                            take possession of her with the Guard above mentiond, & Submit the Matter to your Excellency’s determination. I have the honor to be Your Excellency’s most Obedt Servt
                        
                            W.S. Smith Lt Colo.
                        
                     Enclosure
                                                
                            
                                New York 17 April 1783
                            
                            we do hereby Certify that Sloop Industry as Loaded with Articles for the American Army, and is under the
                                Care & Direction of Mr Sampson Dyckman who is to proceed with her to Newburg.
                            
                                Dan. Parker & Co.
                                Contractors American Army
                            
                        
                        
                     Enclosure
                                                
                            
                                
                                    18 April 1783
                                
                            
                            To Sergeant Smith of the 6th Masstts Regt
                            You are to take possession of the within mentioned Sloop Industry with three soldiers—and proceed with
                                her without breaking bulk to Head Quarters where you will deliver this Passport & a Letter
                                    directed to His Excellency Genl Washington relative to the g uard  Sloop
                                & Cargo ; you will anchor as near the warf in  rear of Head Quarters
                                as possible deliver the papers with which you are charged in person & direct the soldiers to remain on board
                                untill your return—You are to consider yourself answerable that neither the Persons at present on board nor any
                                Article whether is landed or taken from her previous to your making report to Head
                                Quarters—you will there receive orders re specting its & your return—you must be particular in
                                halting at the several Posts on the River (to shew your passport to the officers Commanding) when
                                hailed. Given at Dobbs’s ferry this 18th Day of April 1783.
                            
                                W.S. Smith Lt Colo. Comg
                            
                        
                        
                    